Wright, J.
admtnis«rst cíTsa ’' If either party has a right to complain in this case, it is the appellee. It was held in Chandler v. Hackett's Adm'r, 12 Iowa, 269, that claims filed within six months after the notice given by the administrator, of his appointment, though not admitted by the administrator, nor passed upon by the County Court, until after that time, are payable before those filed after the expiration of the six months. And this.is.the.plain.reading of the statute. § 2204. For. by this, it is declared, that claims against an estate are payable in the following order. * * *
“ 8. Claims filed within six months after the notice given by the administrator of his appointment.
“ 4. All other debts.”
.. And'the succeeding section provides that “ all claims of the fourth, of the aboye classes, not filed and proved within one year and a halfj &c., are forever barred,. unless the claim is pending in . the Supreme or District ¡Court, or unless peculiar.circumstances entitle the claimant to equitable relief”
*5112. - fourth class claims. *510These citations make it but too apparent that the proof or establishment. of the claim within the six months, is not necessary .to make it a-third class claim, but that it. becomes such by the filing, if finally established. Any other construction would defeat the. right of the creditor to. the fruits of his ¡diligence, if anything, shall occur to. prevent the final.proof until- after, the. .expiration of six months,- unless *511perchance his right should be protected upon some equitable ground. Ordinarily, it is true, the proof should be made within that time, and this the law doubtless contemplates. But if for any cause it should not be established, the filing advises the administrator that the claim is made and- he must regulate his disbursements of the assets accordingly. Claims filed after that time, however, fall within another class, and unless they come within the exceptions stated, are forever barred. This latter provision was intended to insure the speedy settlement of egtateg> an(q cut 0ff claims, unless filed within the required time.
■ It is true that such.claims have to be proved,-as well as filed, within eighteen months. This relates, however, to fourth class claims, and not those falling within the third class, or those filed within six months. If a claim of the fourth class, should be filed, but, without the'.daimant’s fault, should not be passed upon within the eighteen months, then wc can only suggest, that it would seem that the claimant would be entitled to the equitable relief contemplated by the statute. Had the statute said that all claims not filed and proved within eighteen months should be barred, there would be more force in appellant’s .position. This bar, applies, however, it will be seen, to one class, .the fourth, specifically, and not to the third or any.other. This, construction is sustained by the case above cited, as, also, by the following: Hart v. Jewett, 11 Iowa, 276; Brought v. Griffith, 16 Id., 26; Brewster v. Kendrick, 17 Id., 479.
It only remains to say, that this estate has. not been finally settled, and that there is nothing-.to show that the intervenors had abandoned their claim. ■ As we h.ave seen, the appellant has no cause to complain, the intervenom do not, and the order made by the court: below is, therefore,
Affirmed.